Citation Nr: 0518123	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-01 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1979 to June 
1995.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.  

The veteran subsequently relocated to Kentucky, and her 
appeal is currently within the jurisdiction of the RO in 
Louisville, Kentucky.

Procedural history

The veteran was granted service connection for a bilateral 
knee disorder in a May 1996 rating decision; a noncompensable 
disability rating as assigned.  

In November 1997, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
her bilateral knee disorder.  In an October 1998 rating 
decision, the RO denied the claim.  The veteran disagreed 
with the October 1998 rating decision, and the appeal was 
perfected with the timely submission of her substantive 
appeal (VA Form 9) in February 1999.  

In October 2000 and October 2003, the Board remanded the 
issues listed above for further evidentiary development.  
After the RO determined that it had accomplished the 
requested development, it issued a supplemental statement of 
the case (SSOC) which continued the previous denials.  

Issue not on appeal

The Board observes that in addition to remanding the issues 
listed above, in October 2000 it also remanded the issue of 
entitlement to service connection for an undiagnosed illness 
manifested by a high white blood cell count and fatigue.  The 
veteran had previously filed a notice of disagreement on that 
issue, and the October 2000 remand directed that the RO 
prepare a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  This was accomplished in 
March 2003.  The veteran was informed that she had either 60 
days from the date of the SOC to appeal. The veteran did not 
respond to the March 2003 SOC and cover letter.  Because no 
correspondence was received as to the service connection 
issue within the 60 day appeal period, an appeal was not 
perfected as to the issue of entitlement to service 
connection for a disability manifested by a high white blood 
cell count and fatigue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.302 (2004).
The Board is therefore without jurisdiction to address that 
issue, and it will be discussed no further herein. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board notes that in its October 2000 remand, the RO was 
directed to obtain an examination of the veteran's service-
connected bilateral knee disability and have the examiner 
comment on the functional limitations, if any, caused by the 
veteran's service-connected knee disabilities, in particular 
limited movement due to pain, weakened movement, excess 
fatigability, and incoordination upon use.  See 38 C.F.R. §§ 
4.40 and 4.45; the holding of the United States Court of 
Appeals for Veterans Claims (The Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995); and the precedential opinions of VA 
General Counsel 23-97 and 9-98.  

In its October 2003 remand, the Board found that this 
instruction had not been adequately carried out, and it again 
instructed the RO to obtain an examination that would comply 
with its prior instructions.  In April 2004, the veteran was 
again examined to determine the current severity and 
manifestations of her bilateral knee disorder.  

The remand instructed that the examiner address five specific 
issues.  

First, the examiner was asked to describe all symptomatology 
due to the veteran's service-connected bilateral knee 
disability, to include whether there is any arthritis.  The 
examiner noted in the report "[t]here is some mild pain with 
patellar grind maneuver, indicating she does have some 
patellofemoral arthritis."  He also reported that the 
veteran "documented patellofemoral arthritis in her right 
knee, and suspected patellofemoral arthritis in her left 
knee."  He went on to say, "I believe that any arthritis in 
both knees would be service connected.  I have sent her down 
for AP lateral and sunrise view of her knee to hopefully 
document arthritis if she does have any mild in nature."  
The x-rays taken of the veteran's knees showed them to be 
normal.  However, the examination report does not state a 
conclusion as to whether the veteran in fact has arthritis, 
or whether the results of the x-ray would lead him to alter 
his previously finding that arthritis was indicated based on 
the results of patellar grind testing.  The Board concludes 
that the first question has not been clearly answered.

The Board requested that the examiner, in reporting the 
results of range of motion testing, should identify any 
objective evidence of pain and specific excursions of motion, 
if any, accompanied by pain.  While the examiner did make an 
objective finding that there was mild pain with the patellar 
grind maneuver, and noted the veteran's subjective complaint 
that her knee pain was worse with activities like squatting 
and climbing up and down stairs, he did not discuss objective 
evidence of pain associated with specific excursions of 
motion.  The Board concludes that the second question has not 
been answered. 

The Board requested that tests of joint movement against 
varying resistance should be performed.  There is no 
indication that this was done.

The Board requested that the extent of any incoordination, 
weakened movement and excess fatigability on use must also be 
described by the examiner.  While the examiner reported 
findings with respect to strength, he did not comment on the 
other symptoms.  

Finally, the examiner was asked to provide an opinion on the 
impact of the service-connected disabilities on the veteran's 
ability to work.  There are no such findings in the 
examination report.

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required. Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that in the June 2005 informal hearing, 
the veteran's representative asserted that a right peroneal 
nerve injury was attributable to the veteran's service-
connected knee injury, and should be considered in evaluating 
the service-connected disability.  The April 2004 examiner 
stated his opinion that this disorder "does not seem to be 
related to her [1997] knee scope."  However, he did not 
express an opinion as to whether the neurological disorder 
was attributable or related to the veteran's service-
connected knee disability.  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

For these reasons, the Board believes that additional 
evidentiary development is required.  See 38 C.F.R. § 4.2 
(2004) [if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes]; see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

Accordingly, these issues must again be REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
action:

1.  VBA should arrange for a VA examination of the 
veteran to determine the current nature and 
severity of her service-connected bilateral knee 
disability.  The veteran's VA claims folder, 
including a copy of this REMAND, must be made 
available to and reviewed by the examiner.  
?	The examiner should state an opinion as to 
whether a diagnosis of arthritis is supported 
in the left and/or right knee.  
?	In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain; and, specific 
excursions of motion, if any, accompanied by 
pain.  In other words, state the degrees of 
motion that are accompanied by pain.
?	Tests of joint movement against varying 
resistance should be performed. The extent of 
any incoordination, weakened movement and 
excess fatigability on use must also be 
described by the examiner. 
?	The examiner should provide an opinion on the 
impact of the service-connected disabilities 
on the veteran's ability to work. 
?	The examiner is also asked to state an 
opinion as to whether the veteran's right 
peroneal nerve injury is at least as likely 
as not [at least 50 percent likelihood] 
attributable to or related to the veteran's 
service-connected knee disability.  
A report of the examination should be associated 
with the veteran's VA claims folder.
2.  VBA should accomplish any additional 
development it deems to be necessary.  If the 
claims remain denied, VBA should provide the 
veteran with a supplemental statement of the case 
and allow an appropriate period of time for 
response.  The case should then be returned to the 
Board for further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


